DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-20 in the reply filed on September 20, 2022 is acknowledged.
Claims 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 20, 2022.
Status of Claims
Claims 1-23 are pending. Claims 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Claims 1-20 are under examination.
Priority
This application, filed October 8, 2020 claims priority from Provisional Application No. 62/912,439, filed October 8, 2019 and from Provisional Application No. 63/024,218 filed May 13, 2020. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted January 12, 2021 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
Claims 1-9, 15, 17 and 19 are directed to administering a peptide comprising the amino acid sequence SVTEQGAELSNEER (SEQ ID NO:1), or a variant thereof in an amount effective to reduce bone loss and stimulate bone production in a patient in need thereof. Variants of the amino acid sequence SVTEQGAELSNEER (SEQ ID NO:1) are peptides that comprise a version of SEQ ID NO: 1 in which one or more amino acids have been altered, either by deletion or substitution and are able to reduce bone loss and stimulate bone production. See paragraphs [0078-0082]. In light of the description in the specification, any peptide that shares at least a dipeptide of SEQ ID NO: 1 (i.e., a version of SEQ ID NO: 1 with altered amino acids) and can reduce bone loss and stimulate bone production falls within the scope of a variant of a peptide comprising the amino acid sequence of SVTEQGAELSNEER (SEQ ID NO:1).
Claims 10-14, 16, 18 and 20 are directed to the administration of an effective amount of SEQ ID NO:1 or variants thereof for the treatment and prophylaxis of musculoskeletal loss or damage in a patient. The amino acid sequence of SEQ ID NO:1 is referred to as PEPITEM. Applicant discloses in the specification the term "variants thereof," when used in the context of PEPITEM, refers to amino acid sequences sharing the same sequence as 12 or more of the amino acids of SVTEQGAELSNEER (SEQ ID NO:1). Any one or two of the amino acids of this sequence may be deleted or replaced with any one or two different amino acids. See paragraph [0083] in the specification. In light of the specification, variants of SEQ ID NO: 1 as claimed will be interpreted as an amino acid sequence sharing the same sequence as 12 or more of the amino acids of SVTEQGAELSNEER (SEQ ID NO:1). The limitation “SVTEQGAELSNEER (SEQ ID NO: 1)” is interpreted as a peptide consisting of SEQ ID NO: 1 or PEPITEM.
An “effective amount” refers to concentrations of the peptide that lead to an enhanced rate of bone formation relative to bone resorption. See paragraph [0077] in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “wherein the peptide is administering ex vivo directly to the bone cells, bone cell precursors, surrounding media, or a combination thereof”. There is insufficient antecedent basis for the limitation “surrounding media” in the claim because there is no previous recitation of the limitation “surrounding media” and it is unclear what the limitation is referencing.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 15, 17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-9, 15, 17 and 19 are directed to the administration of a peptide comprising SEQ ID NO: 1 in an amount effective to reduce bone loss or stimulate bone production and are directed to the administration a variant of the amino acid sequence set forth in SEQ ID NO: 1 in an amount effective to reduce bone loss or stimulate bone production. An “effective amount” refers to concentrations of the peptide that lead to an enhanced rate of bone formation relative to bone resorption. See paragraph [0077] in the specification.
A peptide comprising the amino acid sequence SVTEQGAELSNEER (SEQ ID NO:1): The claimed invention encompasses administering a genus of peptides comprising SEQ ID NO: 1 in a concentration that leads to an enhanced rate of bone formation relative to bone resorption for the intention of stimulating bone production and reducing bone loss in a patient in need thereof. The transitional phrase “comprising” is open ended and inclusive; thus, a peptide comprising the sequence of SEQ ID NO: 1 requires the full-length sequence of SEQ ID NO: 1 with 100% identity to SEQ ID NO: 1 and may include any N-/C-terminal additions. Therefore, the peptide is open-ended and includes a large number of peptides that encompasses SEQ ID NO: 1. MPEP §211.03.
Applicant reduced to practice one peptide comprising SEQ ID NO: 1; that is, a peptide consisting of SEQ ID NO:1, referred to as PEPTIEM. See e.g., paragraph [0082]. No other peptides were reduced to practice. The prior art discloses numerous peptide sequences that comprise SEQ ID NO: 1. See for example, US 2015/0051137 A1; paragraphs [0010, 0011]. However, the peptides of the prior art are not taught to possess the function of stimulating bone production and reducing bone loss. Therefore, there is no correlation between SEQ ID NO:1 and the function of stimulating bone production and reducing bone loss established in the prior art. Similarly, there is no correlation between SEQ ID NO:1 and the function of stimulating bone production and reducing bone loss established in the disclosure such that one of ordinary skill in the art could recognize peptides comprising SEQ ID NO: 1 that stimulate bone production and reduce bone loss from peptides that comprise SEQ ID NO:1 that cannot stimulate bone production and reduce bone loss. Unless, all peptides comprising SEQ ID NO: 1 stimulate bone production and reduce bone loss, Applicants disclosure of a peptide consisting of SEQ ID NO: 1 is not representative of the genus claimed. Therefore, a person of ordinary skill in the art would not conclude Applicant was in possession of the genus of peptides comprising the sequence of SEQ ID NO: 1 in an effective amount to stimulate bone production and reduce bone loss.
Variants of a peptide comprising the amino acids sequence SVTEQGAELSNEER (SEQ ID NO: 1): Variants of the amino acid sequence SVTEQGAELSNEER (SEQ ID NO:1) are peptides that comprising a version of SEQ ID NO: 1 in which one or more amino acids have been altered, either by deletion or substitution and are able to reduce bone loss and stimulate bone production. See paragraphs [0078-0082]. No variants of SEQ ID NO: 1 were reduced to practice in the disclosure. Applicant does not teach the core amino acid sequence or core amino acid residues in SEQ ID NO: 1 that are necessary to convey the function of stimulating bone production and reducing bone loss. The prior art discloses numerous peptide sequences that comprise SEQ ID NO: 1. See for example, US 2015/0051137 A1; paragraphs [0010, 0011]. However, the peptides of the prior art are not taught to possess the function of stimulating bone production and reducing bone loss. There is no teaching in the prior art disclosing the amino acid residues in the SEQ ID NO: 1 associated with the function of stimulating bone production and reducing bone loss. Because there is no teaching in the prior art and in the disclosure with regard to variants of SEQ ID NO: 1 or a description of the required amino acid residues or core amino acid sequence associated with the function of stimulating bone production and reducing bone loss, the artisan of ordinary skill would conclude Applicant was not in possession of administering variants of SEQ ID NO: 1 to reduce bone loss and stimulate bone production. The artisan would conclude Applicant was only in possession of administering a peptide consisting of the amino acid sequence SVTEQGAELSNEER (SEQ ID NO:1) to a patient in need of stimulating bone production and reducing bone loss. A claim directed to “A method of reducing bone loss and/or stimulating bone production, the method comprising administering an effective amount of a peptide consisting of the amino acid sequence SVTEQGAELSNEER (SEQ ID NO: 1) to a patient in need thereof, bone cells, bone cell precursors, or a combination thereof.” is supported by the disclosure.
Conclusion: Based on the disclosure and the teachings in the prior art with regard to SEQ ID NO: 1, a person of ordinary skill in the art would conclude the Applicant was not in possession of administering the genus of peptides comprising SEQ ID NO: 1, and variants of SEQ ID NO: 1 to a patient in an amount effective to stimulate bone production and reduce bone loss. The artisan would conclude Applicant was only in possession of administering a peptide consisting of SEQ ID NO:1 in an amount effective to stimulate bone production and reduce bone loss. 

Claims 10-14, 16, 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 10-14, 16, 18 and 20 are directed to the administration of an effective amount of SEQ ID NO:1 or variants thereof for the treatment and prophylaxis of musculoskeletal loss or damage in a patient. The amino acid sequence of SEQ ID NO:1 is referred to as PEPITEM. Applicant discloses in the specification the term “variants thereof,” when used in the context of PEPITEM, refers to amino acid sequences sharing the same sequence as 12 or more of the amino acids of SVTEQGAELSNEER (SEQ ID NO:1). Any one or two of the amino acids of this sequence may be deleted or replaced with any one or two different amino acids. See paragraph [0083] in the specification. No variants of SEQ ID NO: 1 were reduced to practice in the disclosure. Applicant does not teach the core amino acid sequence or amino acids in SEQ ID NO: 1 that are necessary to convey the function of effecting musculoskeletal loss or damage. The prior art discloses numerous peptide sequences that comprise SEQ ID NO: 1. See for example, US 2015/0051137 A1; paragraphs [0010, 0011]. However, the peptides of the prior art are not taught to possess the function of stimulating bone production and reducing bone loss. There is no teaching in the prior art of the which amino acid residues in the SEQ ID NO: 1 are associated with the function of effecting musculoskeletal loss or damage. Because there is no teaching in the prior art and in the disclosure with regard to variants of SEQ ID NO: 1 or a description of the required amino acid residues or core amino acid sequence associated with the function effecting musculoskeletal loss or damage, the artisan of ordinary skill would conclude Applicant was not in possession of administering variants of SEQ ID NO: 1 for the treatment and prophylaxis of musculoskeletal loss or damage in a patient. The artisan would conclude Applicant was only in possession of administering a peptide consisting of the amino acid sequence SVTEQGAELSNEER (SEQ ID NO:1) to a patient in need of treatment and the prophylaxis of musculoskeletal loss or damage.
Conclusion: Based on the disclosure and the teachings in the prior art with regard to SEQ ID NO: 1, a person of ordinary skill in the art would conclude the Applicant was not in possession of administering the genus of variants of SEQ ID NO: 1 to a patient in an amount effective for the treatment and prophylaxis of musculoskeletal loss or damage. The artisan would conclude Applicant was only in possession of administering a peptide consisting of SEQ ID NO:1 in an amount effective for the treatment and prophylaxis of musculoskeletal loss or damage. A claim directed to A method or treatment, prophylaxis, or both of musculoskeletal loss or damage in a patient in need thereof, the method comprising administering an effective amount of a peptide consisting of SEQ ID NO:1 would be fully supported by the disclosure.
Summary
Claim 3 is under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Claims 1-20 are not taught in the prior art. The amino acid sequence SVTEQGAELSNEER (SEQ ID NO:1) and peptides comprising the sequence thereof are known in the prior art. See for example, Chimen et al., “Homeostatic regulation of T cell trafficking by a B cell-derived peptide is impaired in autoimmune and chronic inflammatory disease”, Nat Med, 2015, 467-75 (cited in the IDS filed January 12, 2021), US 2015/0051137 A1 and US 2017/0151309 A1. However, the prior art does not teach administering the peptide for the treatment, prophylaxis, or both of musculoskeletal loss or damage in a patient in need thereof or in an amount effective to reduce bone loss or stimulate bone production in a patient in need thereof.
Conclusion
No claim is allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658